Title: To Thomas Jefferson from Thomas G. Watkins, 10 July 1820
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
Glenmore
July 10. 1820.
Agreeably to your commands I have made out your acct for my medical services. The expences incident to a removal & reestablishment may have induced a belief, that early remuneration for my professional labours might be, necessarily, a desirable object—I assure you it is no way material. I have paid very little attention to collections with any—And so long as I may have the happiness to serve you—I shall always feel myself particularly obliged if you will consult your own most entire convenience in the discharge of any amts becoming due.I am with the highest respect your most fthful & Obedient ServantT G Watkins